DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   Applicant’s amendment filed 11/15/2021 is acknowledged.  Claims 5 and 11 have been amended.  Claims 1-19 are pending. All of the amendments and arguments have been thoroughly reviewed and considered.   Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments were found persuasive that the cited art is not proper prior art because it is the effective filing date of the cited prior art of Wittwer is the same as the effective filing date of the instant invention. The examiner agrees with applicant’s assertion that the claims of the instant invention are entitled to the priority date of 4/20/2004 (response filed 11/15/20021 at pages 10-11 and filing receipt made of record 5/1/2020).  Accordingly the rejection under 35 USC 102(e) in view of Wittwer is withdrawn. An updated search did not reveal any prior art over the claimed invention.  Accordingly, the instant invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637